IN THE SUPREME COURT OF THE STATE OF NEVADA


                JONATHAN MUNDO,                                       No. 70212
                Petitioner,
                VS.
                THE EIGHTH JUDICIAL DISTRICT
                                                                            FILED
                COURT OF THE STATE OF NEVADA,                                JUN 1 6 2016
                IN AND FOR THE COUNTY OF                                    Tr C E IH LINDE AN
                                                                                                 RI
                CLARK; AND DIRECTOR, NEVADA
                                                                         :LE
                DEPARTMENT OF CORRECTIONS,                                  CH I 0E     HH.


                Respondents.
                JONATHAN WAYNE MUNDO,                                  No. 70320
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; THE HONORABLE SUSAN
                JOHNSON, DISTRICT JUDGE; AND
                DIRECTOR, NEVADA DEPARTMENT
                OF CORRECTIONS,
                Respondents.



                                     ORDER DENYING PETITIONS
                            These are pro se petitions for a writ of mandamus and writ of
                prohibition challenging the validity of a judgment of conviction based upon
                alleged violations of the Interstate Agreement on Detainers. Without
                deciding upon the merits of any claims raised in the documents submitted
                in this matter, we decline to exercise our original jurisdiction.     See NRS
                34.160; NRS 34.170; NRS 34.320; NRS 34.330. A challenge to the validity
                of the judgment of conviction must be raised in a postconviction petition




SUPREME COURT
      OF
    NEVADA


(0) 1947A
                for a writ of habeas corpus filed in the district court in the first instance.'
                NRS 34.724(2)(b); NRS 34.738(1). Accordingly, we
                            ORDER the petitions DENIED.



                                                                                             J.




                                                              Che


                                                              %       V Verv..
                                                              Gibbons




                cc: Hon. Susan Johnson, District Judge
                     Jonathan Wayne Mundo
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      'We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.

SUPREME COURT
        OF
     NEVADA
                                                       2
(01 1947A